DETAILED ACTION
The instant application having Application No. 16/629452 filed on January 08, 2020 is presented for examination by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A preliminary amendment was submitted on January 8, 2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 14, 2017 (JP2017-156488).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (US Patent 9262460 B2 published February 16, 2016), hereinafter referred to as Hanke, in view of Fuke (US20190047513A1 published February 14, 2019), hereinafter referred to as Fuke.
Regarding claim 1, Hanke teaches a vehicle security system, comprising: a terminal device (Hanke, Col 2. Line 39, mobile communication device); a server Hanke, Col 2. Line 36, server); and a vehicle (Hanke, Col 2. Line 40, vehicle), wherein the terminal device includes:
a token acquisition unit configured to acquire a token of the vehicle (Hanke, Col 7. Line 36-37, the user takes picture of the QR-Code 44 with a camera of the communication device, discloses scanning of the QR code is an acquisition of token of the vehicle wherein QR code includes vehicle certification and identification information); and
a terminal communication unit (Hanke, Col 7. Line 38, the access software) configured to transmit the token (Hanke, Col 7. Line 39-40, transmits the vehicle certificate) acquired by the token acquisition unit, terminal identification information (Hanke, Col 6. Line 61-62, a unique identifier of the communication device 12 (UUID)) of the terminal device, and vehicle identification information (Hanke, Col 2. Line 60, chassis number) of the vehicle to the server device, 
wherein the server device includes (Hanke, Col 2. Line 36, server): 
a server communication unit configured to receive the token (Hanke, Col 7 Line 57, VCERT received from the access software, VCERT can be seen as token and the access software can be seen as a server communication unit), the terminal identification information (Hanke, Col 7. Line 61-62, a unique identifier of the communication device 12 (UUID), discloses UUID as the terminal identification information), and the vehicle identification information (Hanke, Col 6. Line 56-57, VIN from the access software, discloses terminal device transmits the vehicle identification information as VIN) from the terminal device;
(Hanke, Col 7. Line 55-57, the server 15 compares the VIN and the VCERT received from the motor vehicle 10 with the VIN and VCERT from the access software 24, discloses authentication process as the server compares tokens from the vehicle and the terminal device wherein the token is referred to be VCERT in the reference); and
a server storage unit (Hank, Col 7. Line 61-62, the user data base 20) configured to store the terminal identification information (Hanke, Col 6. Line 61-65, a unique identifier of the communication device 12 … then stored in the user database 20) and the vehicle identification information received from an authenticated terminal device for which a result of determining the token in the server determination unit is authentication success in association (Hanke, Col 7. Line 60-61, if compared data match the server 15 enters VIN, discloses the authentication process by matching data),
wherein the server communication unit transmits the token (Hanke, Col 7. Line 62, the server 14 sends a notification with connection information, discloses the connection information is derived from the QR code which includes the certificate that can be seen as the token of the claim.).
However, Hanke does not specifically recite the server transmitting terminal identification information to vehicle, and the detailed operations of a vehicle and its subunits.
Fuke teaches the terminal identification information received from the authenticated terminal device to the vehicle of the vehicle identification information (Fuke, par 36, the reception unit 23 receives the identification information A, discloses server receives terminal identification information as “identification information A”) received from the authenticated terminal device, and 
Wherein the vehicle (Fuke, par 33, the vehicle, and Hanke also discloses vehicle at Col 2. Line 4) includes:
a vehicle communication unit (Fuke, par 36, the reception unit 23) configured to receive the token (Fuke, par 33, the encryption code for unlocking is data that is generated in the server 3 at the time of the initial registration of the user 5 and is transmitted from the server 3 to the vehicle, discloses transmission of token wherein the encryption code can be seen as token in the claim) and the terminal identification information from the server device; 
a vehicle determination unit (Fuke, par 38, the authentication unit 24) configured to determine that authentication has succeeded when the token of the vehicle is the same as the token received from the server device by the vehicle communication unit (Fuke, par 38, performs authentication processing … encryption code … verifies authenticity of the encryption code for transmission received, discloses verification token by comparing with received encryption code and the stored encryption code); and
a vehicle storage unit configured to store the terminal identification information (Fuke, par 35, the storage unit 22 stores the same encryption code for unlocking) received from the server device in association with the token (Fuke, par 36, the identification information A and the encryption code for transmission received from the terminal device) for which a result of determining the token in the vehicle determination unit is authentication success (Fuke, par 38, a case where the arithmetic result and the encryption code for unlocking coincide with each other, the authentication unit 24 determines that the received encryption code for transmission is authentic (authentication is successful), discloses that comparing a received and a stored token would result in authentication).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Fuke with the teachings of Hanke. Hanke teaches a vehicle security system with terminal device communicating with server while transmitting token, terminal identification information, vehicle identification, a server device also communicating with vehicle in similar manner, Fuke teaches terminal device communicating with the vehicle and further detailed operations explained in the claims. Therefore, it would have been obvious to have improved upon the teachings of Hanke by adding the teachings of Fuke for the purpose of adding functions of the vehicle in the security system and secured communications among the terminal device, server, and the vehicle.
Regarding claim 2, combination of Hanke and Fuke teach the system according to claim 1, Hanke further teaches wherein the vehicle includes a vehicle token issuance unit configured to issue the token of the vehicle and supply the token to the server device (Hanke, Col 7. Line 14-20, the infotainment system 18 sets up an encrypted wireless data connection as a network connection 42 (for example, based on the TCP/IP protocol) to the server 14 via a mobile radio unit 40 and transmits a vehicle identification number (VIN Vehicle Identification Number) and a public vehicle certificate (VCERT Vehicle Certificate) to the server means 14, discloses the vehicle certificate can be seen as token, and transmitting said certificate can be seen as issuing and supplying token).
Regarding claim 3, combination of Hanke and Fuke teach the system according to claim 1, Fuke further teaches wherein the server device includes a server token issuance unit  configured to issue the token of the vehicle (Fuke, par 31, encryption code for unlocking generated in the initial registration unit 16, discloses the initial registration unit can be seen as claimed server token issuance unit, and issuing an encryption code can be seen as claimed token) and supply the token to the vehicle (Fuke, par 31, transmission unit 14 transmits … to the vehicle 4).
Regarding claim 4, combination of Hanke and Fuke teach the system according to claim 1, Hanke further teaches wherein the vehicle includes a token provision unit (Hanke, Col 7. Line 23-28, infotainment system displays on the screen 36, discloses the screen can be seen as the token provision unit) configured to provide the token of the vehicle within the vehicle (Hanke, Col 7. Lines 23-28, display the QR-Code may include following information, which is encrypted with the vehicle certificate and signed: the vehicle identification number (VIN) a public certificate of the vehicle (VCERT), discloses displaying the QR-Code can be seen as vehicle have the displayed information).
Regarding claim 5, combination of Hanke and Fuke teach the system according to claim 1, Hanke and Fuke further teach wherein the terminal communication unit transmits a password (Fuke, par 42, the identification information A of the user 5 and the identification information B of the home delivery driver 6 may be unique information capable of specifying the personals, and for example, data or the like generated from a personal identification number, a password) to the server device in addition to the token acquired by the token acquisition unit, the terminal identification information of the terminal device (Fuke, par 42, discloses personal identification number as mentioned above), and the vehicle identification information of the vehicle (Hanke, Col 2. Line 60, chassis number, discloses the vehicle identification is transmitted from the terminal),
wherein the server communication unit receives the password (Fuke, par 42 and 54, identification information A are transmitted from the terminal device 1 to the server 3, discloses the identification information contains password as described in par 42) in addition to the token, the terminal identification information, and the vehicle identification information from the terminal device (Hanke, Col 7. Line 39-40, transmits the vehicle certificate, discloses transmitting of token, terminal identification information, and the vehicle identification),
wherein the server storage unit (Hanke, Col 7. Line 61-62, user data base 20) associates and stores the password (Fuke, par 42, password is included in the Fuke’s identification information) in addition to the terminal identification information (Hanke, Col 6. Line 61-65, a unique identifier of the communication device 12 … to be then stored in the user database 20, discloses storing a terminal identification information) and the vehicle identification information received from the authenticated terminal device,
 (Fuke, par 36, the reception unit 23 receives the identification information A) receives the password in addition to the token (Fuke, par 35 and 42, the encryption code for unlocking is data that is generated in the server 3 at the time of the initial registration of the user 5 and is transmitted from the server 3 to the vehicle, discloses the identification which includes the password and the said encryption code is sent to the vehicle) and the terminal identification information from the server device, and
wherein the vehicle storage unit associates and stores the terminal identification information and the password received from the server device in association with the token (Fuke, par 35, the storage unit 22 stores the same encryption code for unlocking, discloses the encryption code is sent together with identification information described previously) for which the result of determining the token in the vehicle determination unit (Fuke, par 38, authentication unit 24) is authentication success (Fuke, par 38, In a case where the arithmetic result and the encryption code for unlocking coincide with each other, the authentication unit 24 determines that the received encryption code for transmission is authentic (authentication is successful).
Regarding claim 6, combination of Hanke and Fuke teach the system according to claim 1, Fuke teaches wherein the terminal communication unit transmits a message including the terminal identification information of the terminal device and the token acquired by the token acquisition unit to the server device (Fuke, par 52, the unlocking request for unlocking of the storage 20 of the vehicle 4, and the identification information B and the identification information C are transmitted from the terminal device 2 of the home delivery driver 6 to the server 3, discloses the unlocking request can be seen claimed message) ,
wherein the server communication unit receives the message from the terminal device (Fuke, par 52, as disclosed above, transmitting from the terminal to server can be seen as receiving at the server from the terminal),
wherein the server determination unit determines that authentication has succeeded when the token of the vehicle is the same as the token included in the message received from the terminal device by the server communication unit (Fuke, par 53, the authenticity of the received identification information B and identification information C is confirmed, discloses token can be seen as the encryption code which is simultaneously sent with the terminal identification information and request which can be seen as claimed message),  
wherein the server communication unit transmits vehicle control information received from the terminal device (Fuke, par 28, unlocking request is received from the terminal device) of a transmission source of the message to the vehicle of the vehicle identification information stored in the server storage unit in association with the terminal identification information included in the message when a result of determining the message in the server determination unit is authentication success (Fuke, par 57, in a case where the authentication processing is successful, the authentication unit 24 makes the unlocking controller 25 unlock the lock 21 of the storage 20, discloses the vehicle control information when authenticated performs ordered execution) , and
 (Fuke, par 57, In Step 3.9, in a case where the authentication processing fails, the lock of the storage 20 is not unlocked, discloses when not authenticated the vehicle system does not implement ordered execution).
Regarding claim 7, combination of Hanke and Fuke teach the system according to claim 5, Hanke and Fuke further teach wherein the terminal communication unit (Hanke, Col 7. Line 38, the access software) transmits a message including the terminal identification information of the terminal device (Hanke Col 6. Line 61-62, a unique identifier of the communication device 12 (UUID)) and the password (Fuke, par 42, discloses the identification information and a password) to the server device,
wherein the server communication unit receives the message from the terminal device (Fuke, par 52, First, the unlocking request for unlocking of the storage 20 of the vehicle 4, and the identification information B and the identification information C are transmitted from the terminal device 2 of the home delivery driver 6 to the server 3, discloses transmitting from the terminal to server can be seen as receiving at the server from the terminal),
wherein the server determination unit (Fuke, par 38, the authentication unit 24) determines that authentication has succeeded (Fuke, par 38, performs authentication processing … encryption code … verifies authenticity of the encryption code for transmission received) when a password stored (Fuke, par 35, The storage unit 22 stores the same encryption code for unlocking, discloses the storage unit 22 stores the password and the stored password will be used to determine the authenticity) in the server storage unit in association with the terminal identification information included in the message received from the terminal device by the server communication unit is the same as the password included in the message, (Fuke, par 38, In a case where the arithmetic result and the encryption code for unlocking coincide with each other, the authentication unit 24 determines that the received encryption code for transmission is authentic (authentication is successful)
wherein the server communication unit transmits vehicle control information (Fuke, par 37, encryption code for unlocking and the arithmetic algorithm are received from the server 3, the reception unit 23 stores the encryption code for unlocking, discloses server transmits the message to the vehicle) received from the terminal device of a transmission source of the message to the vehicle of the vehicle identification information stored in the server storage unit in association with the terminal identification information included in the message when a result of determining the message in the server determination unit is authentication success (Fuke, par 28, The second identification information reception unit 12 compares the received identification information B and identification information C with the identification information B and the identification information C registered at the time of the initial registration, and determines whether or not the identification information B and the identification information C are authentic), and
(Fuke, par 38, In a case where the arithmetic result and the encryption code for unlocking do not coincide with each other, the authentication unit 24 determines that authentication fails).
Regarding claim 8, combination of Hanke and Fuke teach the system according to claim 1, Hanke and Fuke further teach wherein the terminal communication unit transmits a message (Fuke, par 52, the unlocking request, discloses the unlocking request can be seen as said message) including the terminal identification information of the terminal device (Fuke, par 36, The reception unit 23 receives the identification information A) and the token (Hanke, Col 7. Line 62-63, the server 14 sends a notification with connection information, Fuke par 36, The reception unit 23 receives the identification information A) acquired by the token acquisition unit to the vehicle, 
	wherein the vehicle communication unit receives the message (Fuke, par 52, the unlocking request for unlocking of the storage 20 of the vehicle 4, discloses the request can be seen as the message) from the terminal device,
wherein the vehicle determination unit (Fuke, par 38, the authentication unit 24) determines that authentication has succeeded when the token of the vehicle is the same as the token of the message received from the terminal device by the vehicle communication unit (Fuke, par 38, performs authentication processing … encryption code … verifies authenticity of the encryption code for transmission received, discloses authentication process confirms the received token is the same),
wherein the vehicle executes process based on vehicle control information received from the terminal device of a transmission source of the message when a result of determining the message in the vehicle determination unit is authentication success (Fuke, par 38, The authentication unit 24 instructs the unlocking controller 25 to unlock in a case where the authenticity of the received encryption code for transmission is confirmable), and
wherein the vehicle does not execute process based on the vehicle control information received from the terminal device of the transmission source of the message when the result of determining the message (Fuke, par 38, The authentication unit 24 performs authentication processing using the identification information A to the identification information C acquired from the terminal device 2) in the vehicle determination unit is authentication failure (Fuke, par 38, In a case where the arithmetic result and the encryption code for unlocking do not coincide with each other, the authentication unit 24 determines that authentication fails).
Regarding claim 9, combination of Hanke and Fuke teach the system according to claim 5, Fuke further teaches wherein the terminal communication unit transmits a message (Fuke, par 52, the unlocking request for unlocking of the storage 20 of the vehicle 4, discloses the request can be seen as claimed message) including the terminal identification information of the terminal device (Fuke, par 36, The reception unit 23 receives the identification information A, discloses vehicle receiving the identification information can be seen as terminal transmitting identification information to the vehicle) and the password (Fuke, par 42, The identification information A of the user 5 and the identification information B of the home delivery driver 6 may be unique information capable of specifying the personals, and for example, data or the like generated from a personal identification number, a password, discloses the identification is generated from a password) to the vehicle,
wherein the vehicle communication unit (Fuke, par 36, the reception unit 23 receives the identification information A) receives the message (Fuke, par 52, the unlocking request for unlocking of the storage 20 of the vehicle 4) from the terminal device,
wherein the vehicle determination unit (Fuke, par 38, the authentication unit 24) determines that authentication has succeeded when the password stored in the vehicle storage unit in association with the terminal identification information included in the message received from the terminal device by the vehicle communication unit is the same as the password included in the message (Fuke, par 38, performs authentication processing … encryption code … verifies authenticity of the password for transmission received),
wherein the vehicle executes process (Fuke, par 39, The unlocking controller 25 unlocks the lock 21 of the storage 20 according to the instruction from the authentication unit 24) based on vehicle control information received from the terminal device of a transmission source of the message when a result of determining the message (Fuke, par 38, The authentication unit 24 performs authentication processing using the identification information A to the identification information C acquired from the terminal device 2) in the vehicle determination unit is authentication success (Fuke, par 38, The authentication unit 24 instructs the unlocking controller 25 to unlock in a case where the authenticity of the received encryption code for transmission is confirmable)  , and
wherein the vehicle does not execute process based on the vehicle control information received from the terminal device of the transmission source of the message when the result of determining the message in the vehicle determination unit is authentication failure (Fuke, par 38, In a case where the arithmetic result and the encryption code for unlocking do not coincide with each other, the authentication unit 24 determines that authentication fails).
Regarding claim 10, combination of Hanke and Fuke teach the system according to claim 1, Hanke further teaches wherein the vehicle communication unit executes a connection of communication to the terminal device (Hanke, Col 7. Line 5-13, optionally, operating instructions can be displayed as Support on a screen 36 of the vehicle 10. By calling the function “Connect’, a Bluetooth interface and/or WLAN interface 38 is switched into a connection mode. The connection mode allows in a known manner to set up a connection to the infotainment system 18 from outside the infotainment system 18, for example via a Blue tooth interface and/or WLAN interface 40 of the communication device 12) of the terminal identification information stored in the vehicle storage unit after an ignition switch of the vehicle is turned on (Hanke, Col 6. Line 61 – Col 7. Line 1, user is stored UUIC … user enters the motor vehicle 10 and starts the infotainment system, discloses steps described in claim 10 is initiated when user enters and starts the vehicle) , and
wherein the vehicle determination unit executes a process of setting the terminal identification information as invalid information in accordance with an absence of authentication of the terminal device of the terminal identification information stored in the vehicle storage unit after the ignition switch of the vehicle is turned on (Hanke, Col 6. Line 60 - Col 7. Line 3, After the username and password are verified by the server … a drive authorization system 35 detects the vehicle key as being authorized and unblocks the electronics of the motor vehicle 10 in a known manner, discloses the terminal device needs to be verified by “username and password” and then vehicle unblocks the electronics of the motor vehicle, indicating if not authenticated, the determination unit executes a process as invalid).
As per claim 12, it is a method claim that encompasses limitations similar to those of system claim 1. Therefore, claim 12 is rejected with the same motivation and rationale as applied against claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanke, Fuke, and further in view of Goetz (WO application 201012470 A1 published November 4, 2010), hereinafter referred to as Goetz.
Regarding claim 11, combination of Hanke and Fuke teach the system according to claim 1, Hanke and Fuke teaches communication between a terminal device and a vehicle via transmitting and receiving information.
Hanke in view of Fuke do not specifically recite the role of the terminal position information and the vehicle position information. 
Goetz further teaches wherein the terminal device includes a terminal position information acquisition unit configured to acquire terminal position information (Goetz, Abstract, position indication) indicating a position of the terminal device,
wherein the vehicle includes a vehicle position information acquisition unit configured to acquire vehicle position information (Goetz, claim 6, from a central data processing device of the automation system to the automation device (11) spatial coordinates, discloses said automation system can be seen as the vehicle and said spatial coordinates can be seen as vehicle position information) indicating a position of the vehicle
wherein the vehicle determination unit causes the vehicle storage unit to hold the terminal identification information as valid information when a first position indicated by the terminal position information received from the terminal device of the terminal identification information stored the vehicle storage unit and a second position indicated by the vehicle position information acquired by the vehicle position information acquisition unit are present within a prescribed range (Goetz, claim 1, Comparing the position information (14) with a stored in an access authorization device of the automation device (11) area information, which includes a valid for the automation device (11) total amount of position information; and - Allowing the access to the automation device (11) by the user (12) when the position indication (14) is included in the range indication, and - denying access to the automation device (H) if the position indication (14) is not included in the range specification, discloses validation process when the terminal position information and the vehicle position information is within said range) after an ignition switch of the vehicle is turned on.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Goetz with the teachings of Hanke in view of Fuke. Hanke in view of Fuke teaches transmissions of tokens, identification information, and messages among the terminal, the server, and the vehicle. Goetz teaches position information that locations of user and the vehicle need to be within the certain range parameter to further validate the terminal identification information. Therefore, it would have been obvious to have combined the teachings of Goetz with the teachings of Hanke in view of Fuke for the purpose of checking the GPS coordinates to ensure the user and the vehicle are within a certain range prior to validating the transmitted information among the terminal, the server, and the vehicle by adding steps in verification process.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
JP 2007-251557 A teaches vehicle receives token and ID.
JP 2016-152438 A teaches updating software when tokens received from server and vehicle are match.
CN 106 534 071 A teaches terminal device sends terminal ID to vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWOO LEE whose telephone number is (571)272-1332.  The examiner can normally be reached on Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                  
/J.L./Examiner, Art Unit 2498       

/JOHN B KING/Primary Examiner, Art Unit 2498